                                                                                      nLED
                                                                              U.S.DISmiCTCOURf
                                                                                 SAVANNAH OIV.
                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIAZOISNHV 16
                                   SAVANNAH DIVISION
                                                                          CLERK
REEVES CONSTRUCTION COMPANY,                        )                           so.DianoF 6A.
                                                    )
                Plaintiff,                          )
                                                    )
V.                                                  )       Civil Action No.: CV418-073
                                                    )
BAKER CONSTRUCTORS. INC.,                           )
STOY MARLOW,and                                     )
BRIAN REGENHARDT,                                   )
                                                    )
                Defendants.                         )

                                            ORDER

          BEFORE THE COURT is Third-Parties Robert B. Baker and R.B. Baker Holdings, LLC's

Motion to File Their Reply to Plaintifi's Response to Their Motion to Quash Third-Party

Subpoenas Under Seal. These third-parties move pursuant to S.D. Ga. L.R. 79.7 to seal this
document because it relies upon and incorporates confidential information as well as briefs

previously filed under seal. At issue is an asset purchase agreement which contains confidential
financial information of the parties thereto. Movants request that their filing remains permanently

sealed.


          FOR GOOD CAUSE SHOWN, said motion is hereby granted and Robert B. Baker and

R.B. Baker Holdings, LLC is permitted leave to file their Reply to PlaintilTs Response to the
Motion to Quash Third-Party Subpoenas under seal.

          SO ORDERED, THIS jk^AY OF NOVEMBER,2018.

                                                                  ^   X
                                                          ORABLE JAMES E. GRAHAM
                                                     U/ited Slates Magistrate Judge
